Citation Nr: 1538565	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-02 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at St. Mary's Medical Center (SMMC) in West Palm Beach, Florida on July 10, 11, 13, and 23, 2010.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The apparent Veteran in this case reportedly served on active duty from January 1980 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida.

Following a motorcycle accident in July 2010, the apparent Veteran in this case was transported to St. Mary's Medical Center (SMMC) for emergency care and was admitted for in-patient treatment from July 11, 2010 to August 3, 2010.  The appellant, Orthopaedic Care Specialists, P.A., provided treatment to the Veteran on July 10, 11, 13, and 23, 2010 while he was hospitalized at SMMC and seeks payment or reimbursement for unauthorized medical expenses.  The appellant perfected a timely appeal of the January 2012 VAMC decision, which denied the claim.

This case was previously before the Board and remanded for additional development in September 2014 and April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.

A review of the claims file reflects that most of the development requested in the September 2014 and April 2015 remands has not been completed.  As a result, the Board lacks basic information necessary to decide the claim.  For example, while the January 2012 statement of the case (SOC) lists the "Veteran's" dates of military service and indicates that he is not service connected for any disabilities, a DD Form 214 (Record of Separation) still has not been obtained and associated with the claims file.  As a result, the Board is unable to verify veteran status, which is a preliminary element of the claim for payment or reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions.  See 38 C.F.R. § 17.1000 (2015).  

Similarly, other documents cited in a January 17, 2012 letter addressed to the appellant remain absent from the claims file, including the claim apparently received December 3, 2010 from Orthopaedic Care Specialists.  Moreover, while the April 2015 remand directed the AOJ to readjudicate the claim and furnish a supplemental statement of the case (SSOC) to the appellant and to the Veteran if the claim remained denied, it appears that the May 2015 SSOC was issued only to the appellant.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed, the case must be returned to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Any and all outstanding documentation with respect to the appellant's claim for reimbursement should be obtained and associated with the claims file, to include the following documents cited in the January 17, 2012 letter addressed to the appellant, which are not currently of record:

a) The appellant's initial claim for reimbursement, apparently received December 3, 2010;
b) the initial letter of denial by the VAMC, apparently dated January 6, 2011;
c) any DD Form 214 or other service records regarding the Veteran's military service and the character of discharge from such service; and
d) any documentation regarding the Veteran's service-connected disability status.

If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a formal finding of unavailability and the appellant and apparent Veteran should be notified.

2.  The AOJ should attempt to obtain and associate with the claims file readable copies of the SMMC treatment records dated from July 11 to August 3, 2010.  The current copies appear to have been cut off on the top and left side, rendering them unreadable.  

3.  After completion of the above and any additional development deemed necessary, the AOJ should readjudicate the issue of payment or reimbursement of medical expenses incurred at SMMC in West Palm Beach, Florida on July 10, 11, 13, and 23, 2010.  If the benefit sought on appeal remains denied, the AOJ must furnish a supplemental statement of the case to the appellant and apparent Veteran before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




